Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving environmental condition information for a geographic area, the geographic area having one or more light electric vehicles that are available for reservation by an individual; receiving capability information for the one or more light electric vehicles; generating one or more restriction constraints for the one or more light electric vehicles based at least in part on the environmental condition information and the capability information; and transmitting one or more instructions to the one or more light electric vehicles to implement the one or more restriction constraints.” Claim 1
“determining a current location of a light electric vehicle available for use by an individual; determining capability information of the light electric vehicle; determining, based at least in part, on received environmental condition information, an 
“determining a current location of an individual; determining, based at least in part, on the current location of the individual, one or more light electric vehicles available for reservation or use in the current location; determining, based at least in part, on received environmental condition information for the particular location, to restrict public access to at least one of the one or more light electric vehicles; and sending an instruction to the at least one of the one or more light electric vehicles that causes the at least one of the one or more light electric vehicles to change one or more availability parameters.” claim 19
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “processors” and “memory”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receiving”, “receiving”, “generating”, “transmitting” “determining”, “determining”, “determining”, “determining” and “sending” in the context of this claim encompasses the user to manually determine a location of a vehicle and its capability and send instructions to the vehicle to alter capability. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 13 and 19 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-12, 14-18 and 20, further describe the identified abstract idea. In addition, the limitations of claims 2-11, 14-16 and 20 define how electric vehicle capability is determined which further describes the abstract idea. The generic computer component of claims 12 and 17-18 (computing device and interface) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. referred herein as Srivastava (U.S. Patent Application Publication No. 2016/0111006).

As to claim 1, Srivastava teaches a method comprising:
receiving environmental condition information for a geographic area, the geographic area having one or more light electric vehicles that are available for 
receiving capability information for the one or more light electric vehicles; (para 41-43)
generating one or more restriction constraints for the one or more light electric vehicles based at least in part on the environmental condition information and the capability information; (para 44-49, the system determines the suitable UAV)
transmitting one or more instructions to the one or more light electric vehicles to implement the one or more restriction constraints.(para 58, 61-62, 67 and 70)
As to claim 2, Srivastava teaches the method of claim 1 as discussed above. 
Srivastava further teaches:
wherein the one or more light electric vehicles comprise a first light electric vehicle and a second light electric vehicle, wherein the first light electric vehicle has a first set of capabilities and the second light electric vehicle has a second set of capabilities that is different than the first set of capabilities. (para 9, 37 and 45-46, show that the there are multiple UAVs) 
As to claim 3, Srivastava teaches the method of claim 2 as discussed above. 
Srivastava further teaches:
wherein the capability information comprises data indicative of the first set of capabilities for the first light electric vehicle and data indicative of the second set of capabilities for the second light electric vehicle, and wherein determining the one or more restriction constraints for the light electric vehicles based at least in part on the environmental condition information and the capability information 
As to claim 4, Srivastava teaches the method of claim 3 as discussed above. 
Srivastava further teaches:
wherein transmitting the one or more instructions to the one or more light electric vehicles to implement the one or more restriction constraints comprises: transmitting the one or more instructions to the first light electric vehicle and not to the second light electric vehicle. (para 54-55)
As to claim 7, Srivastava teaches the method of claim 1 as discussed above. 
Srivastava further teaches:
wherein the one or more restrictions constraints indicate a change in an availability state of the one or more light electric vehicles from a first state in which the one or more light electric vehicles are available for reservation to an unavailable state in which the one or more light electric vehicles are unavailable for reservation. (para 41 and 45-46, show that the UAV state of availability and unavailability is indicated in the system)
 As to claim 9, Srivastava teaches the method of claim 1 as discussed above. 
Srivastava further teaches:
wherein the capability information includes battery charge information of a rechargeable battery associated with the one or more available light electric 
 As to claim 10, Srivastava teaches the method of claim 1 as discussed above. 
Srivastava further teaches:
wherein the environmental condition information includes predicted environmental conditions. (para 23, 25, 44 and 88)
As to claim 11, Srivastava teaches the method of claim 10 as discussed above. 
Srivastava further teaches:
wherein determining the one or more restriction constraints for the one or more light electric vehicles based at least in part on the environmental information and the capability information comprises: determining an ability of the one or more light electric vehicles to operate in the predicted environmental conditions based, at least in part, on the capability information. (para 25 and 44)
As to claim 12, Srivastava teaches the method of claim 1 as discussed above. 
Srivastava further teaches:
transmitting a notification to a user interface of a computing device that access to the one or more electric vehicles has been restricted due to an environmental condition indicated by the environmental condition information. (para 40-42 and 44, the system displays available UAV that is able to operate based on the weather conditions)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (U.S. Patent Application Publication No. 2016/0111006) in view of Venkatraman et al. referred herein as Ven (U.S. Patent Application Publication No. 2018/0061251).

As to claim 5, Srivastava teaches all the limitations of claim 2 as discussed above. 
Srivastava does not teach:
wherein determining the one or more restriction constraints for the light electric vehicles based at least in part on the environmental condition information and the capability information comprises: determining one or more first restriction constraints for the first light electric vehicle based at least in part on the first set of capabilities and one or more second restriction constraints for the second electric light vehicle based at least in part on the second set of capabilities, wherein the one or more second restriction constraints are different than the one or more first restriction constraints.
However, Ven teaches:
wherein determining the one or more restriction constraints for the light electric vehicles based at least in part on the environmental condition information and the capability information comprises: determining one or more first restriction constraints for the first light electric vehicle based at least in part on the first set of capabilities and one or more second restriction constraints for the second electric light vehicle based at least in part on the second set of capabilities, wherein the one or more second restriction constraints are different than the one or more first restriction constraints.(para 64)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine restrictions based on conditions for each vehicle 
As to claim 6, Srivastava in view of Ven teach all the limitations of claim 5 as discussed above. 
Srivastava does not teach:wherein transmitting the one or more instructions to the one or more light electric vehicles to implement the one or more restriction constraints comprises: transmitting one or more first instructions to the first light electric vehicle to implement the one or more first restriction constraints and one or more second instructions to the second light electric vehicle to implement the one or more second restriction constraints.
However, Ven teaches:
wherein transmitting the one or more instructions to the one or more light electric vehicles to implement the one or more restriction constraints comprises: transmitting one or more first instructions to the first light electric vehicle to implement the one or more first restriction constraints and one or more second instructions to the second light electric vehicle to implement the one or more second restriction constraints. (para 64)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine restrictions based on conditions for each vehicle in Srivastava as taught by Ven. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claims 13 and 19, Srivastava teaches a system and method comprising:

determining capability information of the light electric vehicle; (para 41-43) 
determining, based at least in part, on received environmental condition information, an environmental condition associated with the current location; (para 44 and 49) 
Srivastava does not teach:
determining, based at least in part, on the capability information of the light electric vehicle and the environmental condition information, to alter at least one capability of the light electric vehicle; 
sending one or more instructions to the light electric vehicle that causes the light electric vehicle to alter the at least one capability.
However, Ven teaches:
determining, based at least in part, on the capability information of the light electric vehicle and the environmental condition information, to alter at least one capability of the light electric vehicle; (para 66-67)
sending one or more instructions to the light electric vehicle that causes the light electric vehicle to alter the at least one capability.(para 66-67)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to alter the capability of the vehicle in Srivastava as taught by 
As to claim 14, Srivastava in view of Ven teach all the limitations of claim 13 as discussed above. 
Srivastava further teaches:
determining whether the environmental condition indicated by the environmental condition information is above a threshold.(para 49)
As to claim 15, Srivastava in view of Ven teach all the limitations of claim 13 as discussed above. 
Srivastava further teaches:
wherein the environmental condition information is current environmental condition information for the current location of the light electric vehicle. (para 9, 14 and 23, show that the system determines the weather conditions associated with a geographic region)
 As to claim 16, Srivastava in view of Ven teach all the limitations of claim 13 as discussed above. 
Srivastava further teaches:
wherein the environmental condition information is forecast environmental condition information for the current location of the light electric vehicle. (para 9, 14 and 23)
 As to claim 17, Srivastava in view of Ven teach all the limitations of claim 13 as discussed above. 
Srivastava does not teach:

However, Ven teaches:
transmitting a notification to an electronic device that one or more capabilities of the light electric vehicle has been altered due to the environmental condition information. (para 66-67)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to alter the capability of the vehicle in Srivastava as taught by Ven. Motivation to do so comes from the knowledge well known in the art that altering the capability of the vehicle would make the system more efficient. 
As to claim 18, Srivastava in view of Ven teach all the limitations of claim 13 as discussed above. 
Srivastava further teaches:
transmitting a location of another light electric vehicle to a computing device, the another light electric vehicle having one or more features that mitigate the environmental condition indicated by the environmental condition information.(para 14 and 70, show that the UAVs transmit updated weather conditions to the computing system in order to inform other UAVs in the pool)
As to claim 20, Srivastava in view of Ven teach all the limitations of claim 19 as discussed above. 
Srivastava further teaches:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (U.S. Patent Application Publication No. 2016/0111006) in view of Foladare et al. referred herein as Foladare (U.S. Patent Application Publication No. 2017/0178518).

 As to claim 8, Srivastava teaches all the limitations of claim 1 as discussed above. 
Srivastave does not teach:
wherein the one or more restriction constraints are indicative of a top speed limit for the one or more light electric vehicles or a geographic constraint for operating the one or more light electric vehicles.
However, Foladare teaches:
wherein the one or more restriction constraints are indicative of a top speed limit for the one or more light electric vehicles or a geographic constraint for operating the one or more light electric vehicles. (para 36 and 38)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to indicate the top speed for a vehicle in Srivastave as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZEINA ELCHANTI/Examiner, Art Unit 3628